                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

JAMES TYLER TURNER,                              )
                                                 )
               Plaintiff,                        )
                                                 )
v.                                               )       No.:    3:19-CV-267-TAV-DCP
                                                 )
JEFF COFFEY,                                     )
GLEN BALLINGER, and                              )
RICKY OAKES,                                     )
                                                 )
               Defendants.                       )


                       MEMORANDUM OPINION AND ORDER

       The Court is in receipt of a pro se prisoner’s complaint for violation of 42 U.S.C.

§ 1983 [Doc. 1] and a motion for leave to proceed in forma pauperis [Doc. 2].

       Under the Prison Litigation Reform Act of 1995, a prisoner who files a complaint

in a district court must tender the full filing fee or he must file (1) an application to proceed

in forma pauperis without prepayment of fees and (2) a certified copy of his inmate trust

account for the previous six-month period (or institutional equivalent).                28 U.S.C.

§ 1915(a)(2). Plaintiff has not paid the required $400.00 filing fee, nor has be submitted

the proper documents to proceed in forma pauperis. Specifically, Plaintiff has not filed a

certified copy of his inmate account.1


       1
         With his motion for leave to proceed in forma pauperis, Plaintiff filed a blank certificate
of inmate accounting, claiming that he could not get the custodian to complete it [Doc. 2 p. 3].
Accordingly, Plaintiff is DIRECTED to show this order to the custodian of trust accounts at his
current facility, who is DIRECTED to make a copy of Plaintiff’s inmate trust account statement,
to complete and sign the certificate, and to provide Plaintiff with the certified copy of his inmate
trust account statement for the six-month period preceding Plaintiff’s complaint.
       Plaintiff shall have thirty (30) days from the date of entry of this order to pay the

full filing fee or to submit the necessary documents. Plaintiff is hereby NOTIFIED that if

he fails to fully timely comply with this order, the Court shall presume that Plaintiff is not

a pauper, shall assess the full amount of fees, and shall order the case dismissed for want

of prosecution.

       Further, Plaintiff is NOTIFIED that the Court WILL NOT consider any

amendments and/or supplements to the complaint or any other kind of motion for relief

until after the Court has screened the complaint pursuant to the Prison Reform Litigation

Act, see, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915A, which the Court will do as soon as

practicable. Accordingly, the Court will automatically deny any requests to amend or

supplement the complaint and/or motions filed before the Court has completed this

screening.

       Plaintiff is ORDERED to immediately inform the Court and Defendant(s) of any

address changes in writing. Pursuant to Local Rule 83.13, it is the duty of a pro se party to

promptly notify the Clerk and the other parties to the proceedings of any change in his or

her address, to monitor the progress of the case, and to prosecute or defend the action

diligently. E.D. Tenn. L.R. 83.13. Failure to provide a correct address to this Court within

fourteen days of any change in address may result in the dismissal of this action.

       ENTER:


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE

                                              2
